Name: Council Directive 87/328/EEC of 18 June 1987 on the acceptance for breeding purposes of pure-bred breeding animals of the bovine species
 Type: Directive
 Subject Matter: means of agricultural production;  agricultural activity;  agricultural policy;  trade policy
 Date Published: 1987-06-26

 26.6.1987 EN Official Journal of the European Communities L 167/54 COUNCIL DIRECTIVE of 18 June 1987 on the acceptance for breeding purposes of pure-bred breeding animals of the bovine species (87/328/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Directive 77/504/EEC of 25 July 1977 on pure-bred breeding animals of the bovine species (1), as last amended by Regulation EEC No 3768/85 (2) and in particular Article 3 thereof, Having regard to the proposal from the Commission, Whereas Directive 77/504/EEC was intended gradually to liberalize intra-Community trade in pure-bred breeding animals of the bovine species; whereas, for this purpose, additional harmonization with regard to the acceptance of such animals and their semen for breeding purposes is necessary ; Whereas, in this respect, it is necessary to prevent national provisions relating to the acceptance for breeding purposes of pure-bred breeding animals of the bovine species and their semen from constituting a prohibition, restriction or impediment to intra-Community trade either in the case of natural service or artificial insemination ; Whereas there must be no prohibition, restriction or impediment on pure-bred female animals of the bovine species for breeding purposes ; Whereas artificial insemination constitutes an important technique for increasing the use of the best breeders and, hence, for improving the bovine species; whereas in so doing, however, any impairment of the pedigree must be avoided, particularly with regard to male breeders, which must possess all guarantees of their genetic value and of their freedom from hereditary defects ; Whereas it is necessary to make a distinction between the acceptance for artificial insemination of pure-bred bulls and their semen which have undergone all the official tests laid down for their breed in a Member State and the acceptance of bulls and their semen accepted solely for the purposes of testing ; Whereas it is useful to establish a procedure for solving, in particular, difficulties that may arise in the assessment of the results of tests ; Whereas the provision that semen must come from officially approved centres responsible for artificial insemination is capable of providing the guarantees necessary for attaining the desired end ; Whereas it is desirable that pure-bred bulls and their semen be identified by blood grouping or any other appropriate methods ; Whereas it is useful to provide for the designation of certain bodies for collaborating in the harmonization of testing methods and of the assessment of results ; Whereas in the light of particular conditions currently existing in Spain and Portugal it is necessary to provide for an additional prolongation for the implementation of this Directive, HAS ADOPTED THIS DIRECTIVE : Article 1 Member States shall ensure that, without prejudice to animal health rules, there is no prohibition, restriction or impediment on the acceptance of pure-bred female animals of the bovine species for breeding purposes and the acceptance of pure-bred bulls for natural service. Article 2 1. A Member State may not prohibit, restrict or impede :  the acceptance for official testing of pure-bred bulls or the use of their semen within the limits of the quantities necessary for approved organizations or associations to carry out such official tests,  the acceptance for artificial insemination within its territory of pure-bred bulls or the use of their semen when those bulls have been accepted for artificial insemination in a Member State on the basis of tests carried out in accordance with Decision 86/130/ EEC (3). 2. Where implementation of these provisions would give rise to disputes, particularly with regard to interpretation of the tests, operators shall have the right to seek the opinion of an expert. In the light of the expert's opinion, measures may be adopted at the request of a Member State in accordance with the procedure laid down in Article 8 of Directive 77/504/EEC. 3. The general rules for implementing paragraph 2 shall be adopted in accordance with the procedure set out in Article 8 of Directive 77/504/EEC. Article 3 Member States shall ensure that the use of pure-race bulls and their semen referred to in Article 2 is subject to identification of the bulls concerned by analysis of the blood group or by any other appropriate method adopted in accordance with the procedure of Article 8 of Directive 77/504/EEC. Article 4 Member States shall ensure that, for intra-Community trade, the semen referred to in Article 2 is collected, treated and stored in an officially approved artificial insemination centre. Article 5 The Council acting by a qualified majority on a proposal from the Commission, shall designate one or more reference centres as being responsible for collaborating in the harmonization of the testing methods and of the assessment of the results. Article 6 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 1 January 1989. They shall forthwith inform the Commission thereof. However the Kingdom of Spain and the Portuguese Republic shall have an additional period of time of three years within which to comply with this Directive. Article 7 This Directive is addressed to the Member States. Done at Luxembourg, 18 June 1987. For the Council The President P. DE KEERSMAEKER (1) OJ No L 206, 12. 8. 1977, p. 8. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 101, 17. 4. 1986, p. 37.